

SETTLEMENT AGREEMENT, dated as of November 5, 2007 (“the Agreement”), by and
among SBI BRIGHTLINE LLC, a Delaware limited liability company (“SBIB1”) with
executive offices located at 610 Newport Center Drive, Suite 1205, Newport
Beach, California 92660, and SBI BRIGHTLINE XI LLC, a Delaware limited liability
company (“SBIB11”), with executive offices located at 610 Newport Center Drive,
Suite 1205, Newport Beach, California 92660, with executive offices located at
610 Newport Center Drive, Suite 1205, Newport Beach, California 92660; and
BIOPHAN TECHNOLOGIES, INC., a Nevada corporation (“BIPH”) with offices located
at 150 Lucius Gordon Drive, Suite 215, West Henrietta, New York 14586, and
BIOMED SOLUTIONS, LLC, a New York limited liability company (“Biomed”) with
offices located at 150 Lucius Gordon Drive, Suite 215, West Henrietta, New York
14586.


INTRODUCTION


BIPH and SBIB11 are party to the Stock Purchase Agreement, dated as of May 27,
2005, and amended on January 8, 2006 (the “BIPH SPA”), relating to the
acquisition of shares of common stock of BIPH by SBIB11. Pursuant to the BIPH
SPA, since June 2006, SBIB11 paid BIPH the sum of $3,175,000 in exchange for
1,587,500 shares of BIPH common stock.


Biomed and SBIB1 are party to an agreement, dated January 24, 2005, (the
“Securities Purchase and Warrant Agreement”) relating to the sale by Biomed to
SBIB1 of 4 million shares of BIPH common stock and warrants for an additional
1,180,000 shares of BIPH common stock (the “Warrants”).


SBIB1 has extended credit to Biomed in the aggregate amount of $3 million
represented by the Promissory Note, dated June 29, 2006 (the “Biomed Note”). At
the date hereof, the unpaid principal amount of the Note is $1,050,000.


BIPH and Biomed are party to a line of credit agreement, dated January 29, 2006,
as amended, whereby Biomed provided a $5 million line of credit to BIPH and BIPH
issued to Biomed a $5 million Promissory Note (the “BIPH Note”). As of the date
hereof, the unpaid principal amount of the BIPH Note is $1,750,000.


SBIB1 and SBIB11 on the one hand and BIPH and Biomed on the other now desire to
settle all claims, causes of action and disputes between them arising prior to
this Agreement whether such claims, causes of action and disputes are known or
unknown, and to release each other from any and all claims, causes of action and
disputes known or unknown relating thereto, which do or may exist between them.


NOW THEREFORE, for good and valuable consideration as set forth below, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
Section 1 Satisfaction of the Biomed Note and Partial Satisfaction of the BIPH
Note.


(a) The Biomed Noted is hereby terminated and of no further force and effect.
Upon execution and delivery hereof, SBIB1 will surrender the Biomed Note to
Biomed for cancellation.


(b) Biomed shall, upon the execution and delivery hereof, reduce by $1,050,000
the principal amount of the BIPH Note. Biomed hereby authorizes BIPH to make a
notation on its books and records reflecting such reduction of the principal
amount of the BIPH Note. Upon such reduction, Biomed and BIPH agree that the new
principal amount remaining outstanding on the BIPH Note is $700,000.


Section 2 Termination of Securities Purchase and Warrant Agreement and
Cancellation of Warrants. BIPH, Biomed and SBIB1 agree that the Securities
Purchase and Warrant Agreement and the Warrants are hereby terminated and of no
further force or effect. Upon execution and delivery hereof, SBIB11 agrees that
the Warrants are terminated and authorizes BIPH to mark the Warrants terminated.
 


Section 3 Termination of BIPH SPA. In consideration for (i) the termination of
Warrants and (ii) the $1,050,000 reduction in the amount owed by BIPH to Biomed
under the BIPH Note (by application of the amount owed by Biomed to SBIB1 under
the Biomed Note). BIPH and SBIB11 agree that the BIPH SPA is hereby terminated
and of no further force or effect. 


Section 4  Mutual General and Special Releases.


(a) Except for the obligations created hereunder, SBIB1 and SBIB11 on the one
hand and BIPH and Biomed on the other, each for itself and its successors and
assigns, forever releases, relieves and discharges the other party and its
predecessors, successors, assigns, attorneys, partners, employees, agents,
directors, officers, representatives, related entities and affiliates, from any
and all claims, demands, actions, cause or causes of action, suits, debts, sums
of money, controversies, damages, obligations and liabilities of every kind and
nature, whether known or unknown, suspected or unsuspected, vested or
contingent, and whether or not concealed or hidden, in law, equity or otherwise,
that have existed or may have existed, or that do exist as of the date this
Agreement is entered into as set forth above.


(b) Each party hereto acknowledges and agrees that the facts in respect to which
this release is given may turn out to be other than or different than expected,
and expressly, knowingly and voluntarily waives any and all benefits and rights
granted pursuant to Section 1542 of the Civil Code of the State of California
with which section it is familiar and which section reads as follows:

 
 

--------------------------------------------------------------------------------

 
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor.”


(c) Each party hereto understands and realizes that there may exist at this time
claims herein released, the nature of which has not yet been discovered. It is
expressly understood and agreed that the possibility that such claims exist has
been explicitly taken into account in determining the consideration to be given
for this release and that a portion of that consideration, having been bargained
for in full knowledge of the possibility of such unknown claims, was given in
exchange for this release.


(d) Each party hereto represents and warrants that no claim or right that is
released or dismissed under this Agreement has been transferred, hypothecated,
assigned or given away by that party prior to the date of this Agreement.


Section 5 Covenant Not to Sue. Without limiting in any way the releases set
forth above, and subject to the performance of the terms, conditions,
obligations and promises herein contained, each party hereto hereby covenants
and warrants that it will not sue or otherwise commence or prosecute, or cause
to be commenced or prosecuted, any action or proceeding, civil, criminal,
administrative, or otherwise, related in any way to any matter released by this
Agreement.


Section 6 Disputed Claims. It is expressly understood and agreed that this
Agreement is being made solely for the purpose of avoiding the expense and
inconvenience of litigation and that it is not to be construed as an admission
on the part of any party hereto of any unlawful wrongful or improper conduct or
of any liability to any other party, all of which is expressly denied.


Section 7 Further Acts.  The parties agree to cooperate in the implementation of
the terms of this Agreement and to execute such documents as may reasonably be
necessary to carry out same within three (3) days of receipt of a written
request therefor. 


Section 8 Representations of the Parties. Each of the parties represents,
warrants and agrees as follows:


(a) Such party has received independent legal advice from attorneys of its
choice with respect to the advisability of making this settlement and of
entering into this Agreement. Prior to the execution of this Agreement the
attorneys for each party reviewed this Agreement at length and had an
opportunity to make any desired changes.


(b) Such party has made such investigation of the facts pertaining to this
Agreement, and of all other matters related thereto, as such party deems
necessary.

 
 

--------------------------------------------------------------------------------

 


(c) This Agreement has been carefully read by, the contents hereof are known and
understood by, and it is signed voluntarily by, each person executing this
Agreement.


(d)  Each person executing this Agreement on behalf of a party warrants and
represents that he is fully authorized to do so and that his signature on this
Agreement shall bind said party to the terms and provisions of this Agreement.


(e) This Agreement is intended to be final and binding and to be effective as a
full and final accord and satisfaction of any and all disputes between the
parties. Each party is relying upon the said finality of this Agreement as a
material factor inducing said party's decision to settle said disputes.


Section 9 Miscellaneous.


(a) All the terms of this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the successors, assigns and heirs of the parties
hereto.


(b) This Agreement constitutes the whole and only existing and binding agreement
between the parties hereto concerning the releases granted between and among
them and supersedes all prior understandings on that subject, whether written or
oral. Other than the representations and warranties expressly stated as such in
this Agreement, there are no warranties, promises or representations of any
kind, express or implied, upon which any party has relied in entering into this
Agreement.


(c) This Agreement may be modified or amended only by a writing signed by the
party to be charged.


(d) This Agreement may be executed in one or more counterparts or by counterpart
signature pages, which may be facsimile copies, and which shall be attached to
the original. Upon such execution and/or attachment, this Agreement shall have
the same effect as if all signatories had signed the same page of the same
original. In making proof of this Agreement, a party shall not be required to
account for all executed copies of this Agreement.


(e) Each party has been represented by counsel in the negotiation and execution
of this Agreement, and shall be responsible for its respective costs and
attorney's fees incurred in connection with this Agreement and its preparation.


(f) In the event of the bringing of any action, suit or proceeding by any party
hereto against any other party hereto by reason of a breach of this Agreement or
any portion thereof, then the prevailing party in such action or suit shall be
entitled to have and recover all costs and expenses of suit, including
reasonable attorney's fees.


(g) The invalidity of any portion of this Agreement shall not affect the
remaining portions of this Agreement.

 
 

--------------------------------------------------------------------------------

 


(h) The headings in this Agreement are for the convenience of the reader only
and are not to be considered in any construction of the Agreement.


(i) There are no third party beneficiaries of this Agreement, other than the
individuals and entities released by the parties hereto in Section 4(a).


(j) This Agreement was prepared as a result of discussions between the parties
hereto and shall be interpreted fairly and in accordance with its plain meaning
and not construed as if prepared exclusively or primarily on behalf of or by
either of the parties hereto.


(k) As used in this Agreement, masculine, feminine or neuter gender and the
singular or plural number shall each be deemed to include the others wherever
and whenever the context or construction so dictates.


(l) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to principles of conflicts
of laws.


(m) This Agreement may be executed in one or more counterparts, all of which,
when taken together shall constitute one original.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.



 
SBI BRIGHTLINE LLC
             
By:
/s/ Shelly Singhal
   
Name: Shelly Singhal
   
Title: Manager
       
SBI BRIGHTLINE XI LLC
             
By:
/s/ Shelly Singhal
   
Name: Shelly Singhal
   
Title: Manager
       
BIOPHAN TECHNOLOGIES, INC.
             
By:
/s/ John Lanzafame
   
Name: John Lanzafame
   
Title: CEO
       
BIOMED SOLUTIONS LLC
             
By:
/s/ S. G. MacDonald
   
Name: S. G. MacDonald
   
Title: VP-R&D


 
 

--------------------------------------------------------------------------------

 

 